El Jtjez Pkesidente Se. del Tobo,
emitió la opinión del tribunal.
Albert Frederick Thyboe y su esposa entablaron demanda contra la San Juan Fruit Company y Frederick R. Clark alegando que eran dueños de dos fincas rústicas que des-criben; que en Í917 constituyeron hipoteca sobre dichas fincas a favor de The L. G-. Weidner Monumento Company para garantizar la suma de $3,700; que The L. GK Weidner Monumento Company cedió su crédito a la demandada San Juan Fruit Company que inició el 30 de junio de 1922 un pro-cedimiento ejecutivo hipotecario para el cobro del mismo obteniendo finalmente, el 1 de diciembre de 1922, que se le adjudicaran las fincas en.pago de la deuda; que la San Juan Fruit Company vendió, luego de inscrita la adjudicación en el registro, al otro demandado Clark, las repetidas fincas, y que tanto la adjudicación a la San Juan Fruit Company como la venta de ésta a Clark son nulas porque:
“(a) — El único medio empleado para anunciar la subasta al llevarse a cabo la venta judicial de dichos bienes fué el de publica-ción por edictos en el periódico “El Impartial” de San Juan, P. R. publicándose solamente durante los días 10, 17, y 29 de noviembre del 1922, o sea durante la D 2» 3* y 5* semana de dicho mes siendo un miércoles el 29 de noviembre de 1922 todo lo cual constaba o de-bía constar del título de adjudicación que la escritura No. 87 de 19 de diciembre del 1922, ante el notario José Hernández Usera del que tuvo o debió tener conocimiento el demandado Clark al adqui-rir la finca, y
“ (b) — A pesar de que en el mandamiento de ejecución librado al Márshal de esta Corte se le ordenaba proceder de acuerdo con la ley aprobada en 9 de marzo de 1905 relativa a sentencia y manera de satisfacerla, éste no embargó previamente las propiedades suje-tas a ejecución ni yendo a la finca personalmente ni trabando tal embarg'o con la debida notificación ni librando en su defecto man-damiento al Registrador de la Propiedad del Distrito para la ano-tación del embargo, y la falta de tal mandatoria actuación judicial constaba claramente como un defecto en el Registro de la Propie-dad de este Distrito donde están inscritas las fincas.”
La demandada San Juan Fruit Company compareció por *894su abogado y el demandado Clark por el suyo y ambos excep-cionaron la demanda por no alegar bechos suficientes para determinar una causa de acción. Las excepciones fueron dis-cutidas y declaradas con lugar y a petición de los mismos demandantes la Corte dictó sentencia desestimando la de-manda. Los demandantes entonces interpusieron el presente recurso de apelación, señalando en su alegato la comisión de tres errores.
Sostienen los apelantes en primer término que la corte erró al no declarar nulas la adjudicación y subsiguiente venta por no haberse embargado las fincas ejecutadas previamente.
Aceptando que sea cierto que el marshal “no embargó previamente las propiedades sujetas a ejecución ni yendo a la finca personalmente y trabando tal embargo con la debida notificación, ni librando en su defecto mandamiento al regis-trador de la propiedad del distrito para la anotación del embargo”, ¿debe concluirse que la venta de las fincas en cuestión es nula? Yeámoslo.
En el caso de Menéndes v. Cobb, 28 D.P.R. 775, 781, esta corte, por medio de su juez asociado, Sr. Aldrey, dijo:
“El otro vicio de nulidad que el apelante alega que Cobb cono-cía por el registro es el de que la finca no fué embargada antes de ser rematada, requisito que estima indispensable para que pueda realizarse la venta en subasta.
' “El artículo 59 de la ley de 9 de marzo de 1905 relativa a las sentencias y manera de satisfacerlas que el apelante cita como único fundamento de su afirmación no sostiene su alegación pues no im-pone el deber de embargar los bienes como condición para que pue-dan ser vendidos en cumplimiento de sentencias sino que se limita a declarar la manera como deben hacerse los embargos. ■ La anota-ción de los embargos en el registro de la propiedad no es una obli-gación legal sino un derecho concedido por la ley a los acreedores como protección contra terceros.”
Los apelantes insisten en que los hechos de este caso son distintos a los del caso de Menéndes v. Cobb, supra, invo-cando además la sección 1 de la ley de 9 de marzo de 1905 *895relativa a las sentencias y manera de satisfacerlas. Los hechos no son en verdad iguales, especialmente en cnanto a la demandada San Jnan Fruit Company, pero la jurispru-dencia establecida es perfectamente aplicable. El lenguaje de la corte fue claro. No existe la absoluta necesidad de un previo embargo en un caso como éste. Por virtud de la hipoteca la propiedad estaba ya sujeta especialmente al pago de la deuda, estaba de hecho embargada, y el acreedor no tenía que trabar embargo alguno para obtener la prefe-rencia de su crédito sobre otros que pudieran existir. Ade-más, requerido el deudor en los comienzos del procedi-miento de acuerdo con lo prescrito en la Ley Hipotecaria, quedó notificado y por consiguiente avisado de la venta de su propiedad si no solventaba de otro modo su obligación de pagar.
Parece conveniente citar el caso de Trueba v. Martínez, 33 D.P.ít. 461, 472, en el que la corte, por medio de su juez asociado Sr. Franco Soto, se expresó así:
“El carácter mismo de la acción real que fué objeto del juicio declarativo para la ejecución de la hipoteca hace desaparecer la importancia que podía tener la cuestión levantada por los apelantes de que era necesario el embargo de la finca hipotecada para que la corte inferior adquiriera jurisdicción sobre los demandados en aque-lla acción. ’ ’
Por el segundo de los errores señalados, se sostiene que la corte debió haber decretado las nulidades solicitadas por no haberse seguido el procedimiento marcado por el estatuto para la publicación de los edictos, esto es, porque entre la publicación del primer edicto y la del último no medió el tiempo marcado por la ley.
La ley aplicable, que es el artículo 251 del Código • de Enjuiciamiento Civil, dispone que se anunciará la venta por medio de la fijación por espacio de veinte días del aviso en tres sitios públicos, “o se publicará copia de dicho aviso, una vez por semana, durante el mismo período, en algún perió-dico del distrito, si lo hubiere”.
*896Aquí el aviso se publicó en un periódico del distrito du-rante los días 10, 17 y 29 de noviembre de 1922, verificán-dose la venta el 1 de diciembre siguiente.
A nuestro juicio se cumplió así esencialmente con la ley tal como fué interpretada por este Tribunal en el caso de Arvelo v. Banco Territorial y Agrícola, 25 D.P.R. 728, 740, en el que se sostuvo que el aviso era nulo cuando no me-diaba el tiempo fijado por la ley entre la primera publica-ción del edicto y la subasta, no entre la primera y la úl-tima publicación.
Lo importante es, pues, que entre la primera publica-ción y la venta medie el plazo de veinte días y en este caso desde el 10 de noviembre en que se publicó el primer edicto basta el 1 de diciembre en que se celebró la venta en pú-blica subasta transcurrió con exceso dicbo plazo. Este cri-terio está sostenido por decisiones americanas. Bastará ci-tar las de Wilson v. Northwestern Mutual Life Insurance Company, 65 Fed. 38 y Leffler v. Armstrong, 68 Am. Dec. 672. El resumen de esta última dice:
“El anuncio de la venta de una finca sujeta a una Mpoteca t> a una escritura en favor de un fideicomisario, con autorización para vender ‘previo aviso de la llora, lugar, etc., de la venta mediante su anuncio en algún.periódico impreso en Burlington,’ es suficiente si sólo existe un semanario en Burlington y el aviso se publica en tal periódico una vez por semana durante cinco semanas consecu-tivas, transcurriendo treinta días entre la primera publicación y la fecha de la venta, aunque entre la primera y la última publicacio-nes transcurran menos de treinta días.”
Con lo dicbo podría prescindirse de la consideración del último de los errores señalados, que se refiere a la aplicación de la jurisprudencia establecida en el caso de Henna v. Saurí, 22 D.P.R. 836.
En dicbo caso esta corte, por medio de su juez asociado Sr. Aldrey, dijo:
“El defecto de publicar los edictos por menos tiempo del reque-rido por la ley no anula necesariamente la subasta toda vez que *897puede ser renunciado por el deudor, y para que un acreedor posterior pueda obtener la declaración de nulidad por ese motivo, cree-mos que es un principio general de derecho que debe demostrar que ha sido seriamente perjudicado. Este principio resulta así en la obra 27 Oye., 1710.”
Este caso que resolvemos es distinto del de Henna v. Saurí, supra. En el caso de Henna no transcurrió todo el tiempo fijado por la ley entre la publicación del primer edicto y la subasta. Aquí 'transcurrió. No era necesario, pues, acudir a la jurisprudencia establecida para desesti-mar la demanda. La corte de distrito sólo lo bizo para robustecer su conclusión en el caso de que se concluyera que se babía cometido alguna irregularidad.

Debe confirmarse la sentencia recurrida.